Citation Nr: 1213276	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected disabilities.

2. Entitlement to an evaluation in excess of 30 percent for service-connected chronic cystic acne vulgaris of the face, chest and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1979 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant claim was previously remanded by the Board in October 2010.  Specifically, the Board determined that additional VA examinations were necessary prior to adjudication of the instant claims on their merits.  Unfortunately, for the reasons discussed below, additional development, with ensuing delay, is required in the instant case.

With respect to the Veteran's claim of service connection for hypertensive vascular disease, the Veteran asserts this condition is proximately due to, or in the alternative, aggravated by, his service-connected disabilities, which include dysthymic disorder/depression, chronic cystic acne vulgaris of the face, chest and back, status post left orchiectomy and erectile dysfunction.  Following the October 2010 remand, the Veteran was provided a VA examination in April 2011.  After reviewing the claims file and physically examining the Veteran, the VA examiner determined that the Veteran most likely suffers from essential or primary hypertension and, as none of the Veteran's service-connected disabilities appear in a list of recognized secondary causes of hypertension, it is unlikely that these service-connected conditions have caused or aggravated the Veteran's hypertension.  

There is no indication that the "list" referred to by the examiner is exhaustive and no indication that the opinion considered the specifics of this particular Veteran's case.  In reviewing the VA examiner's opinion, the Board finds that the fact that the Veteran's service-connected disabilities do not appear on a list of secondary causes does not serve as a sufficient rationale, particularly with respect to the question of aggravation.  The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current hypertension is proximately due to or aggravated by his service-connected disabilities.

With respect to the Veteran's increased evaluation claim, the Board observes the October 2010 remand specifically instructed the VA examiner to state whether the scars result in any limitation of function.  However, no such a statement was offered in the April 2011 VA skin examination report.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required to provide the Veteran another VA examination to determine the current severity of his service-connected cystic acne vulgaris of the face, chest and back.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypertensive vascular disease.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current hypertensive heart disease is proximately due (caused by) to the Veteran's service-connected disabilities?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current hypertensive heart disease has been aggravated beyond its normal progression by the Veteran's service-connected disabilities? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA dermatological examination to determine the current severity of his service-connected chronic cystic acne vulgaris of the face, chest, and back.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

The examiner should describe in detail the scars on the face, chest, and back.  The size (width and length) of the scars should be measured, total body area affected reported and any disfiguring characteristics of the scars should be specifically noted.  

The examiner should state whether the scars result in any limitation of function.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


